STEVENS, Chief Judge.
The issues in this case arise out of a writing which the plaintiff-appellant urges is a firm contract of employment. Both of the persons who affixed their signatures to the writing testified as to the conversations which lead up to the writing. In our opinion the writing is ambiguous. There was a conflict in the testimony and the conflict was resolved by the trial court in favor of the defendants. Kingsbery v. Kingsbery, 93 Ariz. 217, 379 P.2d 893 (1963). The judgment of the trial court is affirmed.
CAMERON, J., and JACK D. H. HAYS, Superior Court Judge, concurring.
Note: Judge FRANCIS J. DONOFRIO having requested that he be relieved from consideration of this matter, Judge JACK D. H. HAYS was called to sit in h'is stead and participate in the determination of this decision.